Citation Nr: 0610635	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The veteran had active service from January 1970 to September 
1971, with service in the Republic of Vietnam. His awards and 
decorations include the Combat Infantry Badge (CIB).

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a March 2005 decision, the Board denied service connection 
for post-traumatic stress disorder (PTSD). The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court). Pursuant to a Joint Motion for 
Remand (Joint Motion), in a November 2005 Order, the Court 
vacated and remanded the Board's decision for readjudication 
consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In view of the Joint Motion, additional development is 
needed.

The evidence reflects that during the course of a May 2003 VA 
examination, the veteran reported that he began attending 
weekly group counseling sessions at the Pittsburgh Vet. 
Center in November 2002. These records are not in the claims 
folder and should be obtained and associated therewith. Then 
the file should be returned to the VA examiner who performed 
the May 2003 VA examination, and if unavailable, to a 
suitable substitute, for re-evaluation as to whether the 
opinion as to the veteran's diagnosis warrants any change 
based upon the additional evidence.

Subsequent to the last Board action in this case, additional 
legal guidance has been provided by the Court.  Notice 
provisions in service connection cases should not include 
additional notice.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this 
case, appropriate notice will be offered.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with 
notifications pertinent to recent Court 
precedent. See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006), for the 
claim for service connection for PTSD. 

2.  The RO should obtain all Vet. Center 
mental health counseling records from 
2002 up to the present time, to include 
those from Pittsburgh Vet. Center, and 
any other providers as identified by the 
veteran. 

3.  After all evidence is received and 
associated with the claims file, the 
claims file should then be returned to 
the examiner who provided the most recent 
May 2003 VA examination and opinion on 
the veteran's psychiatric disability, for 
preparation of an addendum. The physician 
should note that the entire claims file 
has been reviewed in the Addendum.

4.  If that physician is no longer 
available, the RO should arrange for 
another psychiatrist with appropriate 
expertise to review the claims folder, 
and note such review in the examination 
report. Based on this review, the 
examiner is asked to specifically address 
whether the veteran's psychiatric 
diagnosis warrants any change. 

5.  If the matter cannot be addressed 
without additional psychiatric 
examination, such examination should be 
arranged, although it is noted that a 
prior examination is on file. The 
examiner should provide adequate bases 
for the medical conclusions reached in 
the addendum.

6.  Then the  RO should readjudicate the 
issue, de novo.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

No action is required of the appellant until he is notified. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




